Citation Nr: 9915504	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  97-03 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for the veteran's 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
June 1971.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a February 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim seeking entitlement to an increased 
evaluation for his service-connected PTSD, rated as 10 
percent disabling.  The veteran submitted a notice of 
disagreement with that rating decision in March 1996.  In 
December 1996, he was provided with a statement of the case.  
His substantive appeal was received in January 1997.


REMAND

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  VA has a duty to assist a veteran in developing 
facts pertinent to a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.103, 3.159 (1998).  
That duty includes obtaining medical records and medical 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 
Vet.App. 78 (1990); Littke v. Derwinski, 1 Vet.App. 90 
(1990).

A preliminary review of the evidentiary record reveals that 
service connection has been in effect for the veteran's PTSD 
since a June 1985 rating decision granted service connection 
and assigned a 10 percent disability evaluation.  Shortly 
afterwards, the RO was notified that the veteran pleaded 
guilty to a charge of felony murder and was sentenced to 18-
years-to-life in a State prison.  The record indicates that 
the veteran has been confined from that time to the present.

The veteran's current claim seeking an increased evaluation 
for PTSD was received in January 1995.  Progress treatment 
notes from the New York State Office of Mental Health were 
subsequently received.  The Board notes, however, that the 
veteran has not undergone an examination to assess his 
disorder since his most recent claim was received.  The last 
examination of record is dated in May 1990.  The RO noted, in 
a February 1999 supplemental statement of the case, that it 
would not be possible to arrange for an examination of the 
veteran at the VA Medical Center without a court order from a 
judge.

In Wood v. Derwinski, 1 Vet.App. 190 (1991), the Court 
addressed the question as to the application of the duty to 
assist incarcerated veterans.  In so doing, the Court 
cautioned "those who adjudicate claims of incarcerated 
veterans to be certain that they tailor their assistance to 
the peculiar circumstances of confinement."  Wood, at 193.  
Such individuals are entitled to the same care and 
consideration given to their fellow veterans.  See also 
Bolton v. Brown, 8 Vet.App. 185 (1995).

In order to evaluate the veteran's claim, a more current 
psychiatric examination is necessary.  The last examination 
is now clearly out-dated, and current findings are required, 
given the complaints of increased disability, so that our 
decision will be based upon a record that contains a 
contemporaneous examination.  Caffrey v. Brown, 6 
Vet.App. 377, 383-4 (1994).  While the Board acknowledges 
that it may be impossible for the veteran to go to the VA 
Medical Center for an examination, other alternatives are 
available.  Specifically, the RO should either arrange for a 
fee basis examination of the veteran, or arrange for a 
physician of the New York State Office of Mental Health to 
conduct an examination of the veteran at the prison.  All 
such arrangements should be made in coordination with the New 
York State Department of Corrections, through the warden or 
other appropriate prison official.  The RO should document 
all efforts to have the examinations conducted.

In addition to the above, the Board notes that the rating 
criteria have been changed for all psychiatric disorders, 
effective on November 7, 1996.  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his claim under whichever criteria are to his 
advantage.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).  
Although the RO indicated in the statement of the case that 
both the old and new criteria were considered, the Board 
notes for the RO's benefit that the veteran continues to be 
entitled to the resolution of his claim under whichever 
criteria are more favorable.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
request that he indicate whether he has 
received any further pertinent medical care 
from the New York State Office of Mental 
Health.  If the veteran reports additional 
treatment records, which are not already 
within the claims folder, the RO should take 
appropriate steps in order to obtain those 
additional pertinent treatment records.

2.  The RO should either arrange for a fee 
basis psychiatric examination of the veteran, 
or arrange for a physician of the New York 
State Office of Mental Health to conduct a 
psychiatric examination of the veteran at the 
prison.  All such arrangements should be made 
in coordination with the New York State 
Department of Corrections, through the warden 
or other appropriate prison official.  The RO 
should document all efforts to have the 
examination conducted.

3.  The physician conducting the psychiatric 
examination of the veteran should be informed 
that the purpose of the examination is to 
ascertain the current extent of the veteran's 
service-connected PTSD, and in order to 
determine any other current neuropsychiatric 
diagnosis, if any.  The veteran's claims 
folder (or, if records-security concerns 
preclude this, copies of pertinent excerpts 
of the claims folder) should be available to 
and be reviewed by the examiner prior to the 
examination of the veteran.  If appropriate, 
psychological testing should be conducted as 
indicated, and all clinical findings should 
be reported in detail.  The report of 
examination should provide detailed 
descriptions of all current psychiatric 
symptomatology and should list all 
appropriate psychiatric diagnoses.  The 
examiner should also be requested to assign a 
numeric score on the Global Assessment of 
Functioning (GAF) scale, and to describe what 
the score means for the veteran in terms of 
his psychological, social, and occupational 
functioning.  In addition, the symptomatology 
directly attributable to PTSD should be fully 
discussed, and the presence of any other 
existing psychiatric or mental disorders 
should be evaluated.  To the extent possible, 
symptoms attributable to any psychiatric 
disorder not considered to be a manifestation 
of PTSD should be distinguished from those 
directly associated with PTSD.  The 
relationship of any other psychiatric 
disorder(s) revealed by examination, if any, 
to the veteran's PTSD, or to his other 
service-connected disorders, should be fully 
analyzed.  If those symptoms cannot be 
distinguished, it should be so noted.  
Finally, the examiner should indicate the 
current degree of disability due to the 
veteran's service-connected PTSD.   A 
complete rationale for any opinion expressed 
must be provided.

4.  The RO should then again consider whether 
the veteran is entitled to an increased 
rating for his service-connected PTSD.  In 
considering whether the veteran is entitled 
to an increased rating, the RO should 
consider the disorder under both the old and 
new rating criteria and rate in accordance 
with the guidance expressed in Karnas v. 
Derwinski, 1 Vet.App. 305 (1991).

5.  After the development requested 
hereinabove has been completed, then the RO 
should again review the veteran's claim.  If 
the determination remains unfavorable to the 
veteran, the RO should furnish him and his 
representative with a supplemental statement 
of the case in accordance with 38 U.S.C.A. 
§ 7105.

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record.  No action is required by the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


